Citation Nr: 0510005	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  04-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 through 
September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO determined that new and 
material evidence was not submitted to reopen the claim for 
service connection for asthma.  In a November 2003 Statement 
of the Case (SOC), the RO found that new and material 
evidence had been received, but then denied the underlying 
service connection claim on the merits.  

Despite this determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
the duty to notify has been satisfied.

2.  Service connection was previously denied for a 
respiratory disorder by a January 1965 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  A June 1995 rating decision found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for bronchial asthma.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

4.  Evidence associated with the claims file since the June 
1995 decision has not been considered previously and relates 
to an unestablished fact necessary to substantiate the claim.

5.  The competent evidence establishes that the veteran's 
bronchial asthma clearly and unmistakably preexisted service 
and was not aggravated therein.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bronchial asthma is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for bronchial 
asthma is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a).

3.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in April 2002, which was 
before the November 2002 rating decision that is the subject 
of this appeal.  In this letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the November 2003 statement of 
the case.  These documents provided notice to the veteran of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the statement of the case 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Thus, the duty to notify has been 
satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and VA examination reports.  Thus, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service entrance examination noted 
a history of hay fever upon entry into service.  He denied a 
history of asthma.  Clinical examination was within normal 
limits.  Service medical records indicate an asthma attack in 
April 1964.  While being treated for this attack, he was 
given an overdose of epinephrine.  This caused him to have 
elevated blood pressure and a fast pulse.  These vital signs 
returned to normal within two hours and he was observed for 
24 more hours before being released.  In May 1964, the 
veteran advised the physician that he had asthma since 
childhood.  A Medical Board report dated in August 1964 
revealed that the veteran had allergic rhinitis and wheezing 
since age 12.  Paroxysms of wheezing usually occurred twice 
yearly and were definitely seasonal in occurrence.  At the 
age of sixteen, the attacks had become more frequent 
requiring various forms of bronchodilator therapy.  Wheezing 
was more troublesome during times of upper respiratory 
infections which were frequent and accompanied by 
nonproductive cough.  Since enlistment, his situation had 
deteriorated somewhat in that work tolerance had decreased 
and dyspnea became more frequent.  Medications prior to 
enlistment included  Tedral, potassium iodide, and Isuprel 
nebulization.  The final diagnosis following hospitalization 
was asthma, perennial, allergen unknown.  The Medical Board 
determined that the condition existed prior to service and 
rendered him unfit for military service.  It was recommended 
that he appear before the Physical Evaluation Board.  An 
August 1964 Physical Evaluation Board determined that he was 
unfit to perform duties because of his asthma, which existed 
prior to service and was not aggravated.  It also noted that 
the disability was not incurred while entitled to receive 
basic pay and was not the proximate result of active duty.

In November 1964, shortly after discharge, the veteran was 
given a VA examination.  The veteran reiterated his history 
of asthma as a child, and reported that the attacks became 
more frequent during service.  The veteran reported that 
since returning home, he had an attack about once a week.  
Physically the veteran appeared to be in excellent general 
health.  Examination of the chest revealed no abnormal 
physical signs.  Diagnosis was history of bronchial asthma.  
X-ray of the chest was normal.

The veteran's original claim for service connection for 
bronchial asthma was denied in January of 1965.  In that 
decision, the RO determined that the veteran's condition 
existed prior to entry and was not aggravated by service.  
The veteran did not appeal this decision.

Subsequent private records from March 1976 indicate an asthma 
attack.  In December 1978, the veteran was hospitalized with 
an asthma attack.  Private treatment records from 1993 to 
1995 indicate extensive treatment for acid reflux, and 
attribute an aggravation in the veteran's asthma to 
gastroesophageal reflux disease.  A part of this record from 
February 1995 notes that the veteran's asthma is fairly well 
controlled.  

In November 1994, the veteran again filed an application for 
compensation or pension.  In conjunction with this claim, the 
veteran submitted medical reports which outlined a history of 
outpatient treatments and hospitalizations occurring 
subsequent to the veteran's discharge from service.  In a 
June 1995 denial, the RO found this new evidence to be 
cumulative and immaterial.  There was no appeal from that 
decision.

The claim currently before the Board was filed in October 
2001.  To support his claim, the veteran submitted a private 
physician's report in September 2002.  This physician noted 
that he was asked to review "selected service records" of 
the veteran.  The physician referenced records dated October 
4, 1963, May 20, 1964, and August 20, 1964.  He noted that 
the May 20, 1964 report noted that the veteran's first 
episode of asthma was on April 1, 1964.  The physician opined 
that "It is clear from the records presented to me that the 
asthma began while on active duty..."  This report explains 
that the veteran's first asthma incident was in service and 
that he: was given 10 times the recommended dose of 
epinephrine, fell and bumped his head, and was exposed to 
many allergens while in the service.  The report further 
concludes that these events were "sensitizing exposure(s)" 
which "may 'as likely as not'" have caused his asthma.  

In an August 2003 VA examination, the physician reviewed the 
claims file and computerized notes.  He also elicited 
information from the veteran, who stated that he had 
respiratory problems as a teenager when a Boy Scout camp 
physical noted wheezing.  He stated that he did pass the 
scout camp physical.  He said his next episode was at boot 
camp.  The examiner noted the veteran's asthma is under 
control and that he has early chronic obstructive pulmonary 
disease.  

The physician stated that "it would appear from the records 
and examination that this veteran has asthma and it follows 
the typical course of this disease."  He then stated that 
there is evidence that it started in early adolescences and 
continues until today.  Asthma "is a progressive disease," 
the physician remarked, "and it is accurate to say that it 
progressed through his experience in the military rather than 
it was caused by or permanently worsened due to service."  
The physician notes the opinion of the patient's private 
physician and later counters that "It is not [as] likely as 
not that it began in the service."




Pertinent Laws

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  These changes are applicable to this claim 
since it was filed after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,628-45,629.

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153 (2002). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001);  38 C.F.R. §§ 3.102.  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  


Analysis

The RO's decision in June 1995 was not appealed and it is 
final.  38 C.F.R. § 20.302.  Subsequent to that decision, the 
veteran submitted a private physician's report which opined 
that the veteran's current asthma was causally related to 
this military service.  This evidence is presumed credible 
for purposes of reopening the claim, and establishes a nexus 
between the veteran's current asthma and his military 
service.  This evidence is new, in that it was not previously 
considered.  It is also material, in that it relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

Because new and material evidence has been submitted, the 
claim for service connection for asthma is reopened.  

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  In doing so, the Board must 
determine both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.

In this case, the evidence reveals the veteran was seen in 
service for treatment of asthma attacks.  While one of the 
reports notes that the veteran suffered his "first episode" 
of asthma on April 1, 1964, subsequent service medical 
records discount that fact.  During a Medical Board 
evaluation, it was noted that the veteran, in fact, was first 
advised that he suffered from wheezing at the age of 12, and 
that by age 16 he had been prescribed various forms of 
bronchodilator therapy.  Based on the veteran's detailed 
history, and his treatment and evaluations during service, 
the Medical and Physical Evaluation Boards found that his 
asthma existed prior to service and was not aggravated by 
service.  This conclusion was based upon the examination and 
expertise of competent medical professionals, and their 
contemporaneous findings are considered highly probative.  
Moreover, the veteran continues to concede his pre-service 
history of respiratory problems.  Thus, the Board finds this 
evidence to be entitled to great probative weight.

Conversely, the veteran's private physician indicated that it 
was "clear from the records presented" to him that the 
veteran's asthma began while on active duty.  However, this 
report was based upon "selected service records."  In this 
regard, the physician listed and discussed specific records, 
but it does not appear that the physician reviewed the 
service medical records which detailed the veteran's pre-
service history of asthma.  Notably absent from the document 
dates provided by the physician were the May 25-26, 1964 
consultation sheet and the Medical Board report of August 11, 
1964.  Both of these documents reference the veteran's 
history of asthma since childhood.  As this physician's 
opinion was not based upon the complete service medical 
records, or an accurate depiction of the pre-service history 
of respiratory problems, the Board finds that the private 
physician's opinion is entitled to little probative weight.

While a physician is competent to render medical opinions 
when examining, reporting and analyzing medical evidence, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

The competent medical evidence indicates that the veteran's 
asthma clearly and unmistakably preexisted his entry into 
active service.  Moreover, the VA examiner has opined that 
the increased symptomatology in service was simply a 
progression of the disorder, and not a permanent worsening of 
the disorder during service.  See 38 U.S.C.A. § 1111; 
VAOPGCPREC 3-03.  

Accordingly, the evidence clearly and unmistakably reflects 
that the pre-existing asthma was not aggravated by service.  
As such, the presumption of soundness has been rebutted, and 
the claim for service connection for bronchial asthma must be 
denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bronchial asthma is 
reopened.  

Service connection for bronchial asthma is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


